      Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 1 of 47



                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KATHARINE ANN FREDRIKSEN,              Civil Action

                                       No. 18-379
                Plaintiff,
     vs.                               Judge Horan

CONSOL ENERGY INC.,

                Defendant.             JURY TRIAL DEMANDED


           PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANT’S
                  MOTION FOR SUMMARY JUDGMENT

                                       Samuel J. Cordes
                                       John E. Black, III

                                       Pa.I.D. No. 54874 (Cordes)
                                       Pa.I.D. No. 83727 (Black)

                                       Rothman Gordon, P.C.
                                       310 Grant Street
                                       Third Floor, Grant Building
                                       Pittsburgh, PA 15219
                                       (412) 338-1100
     Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 2 of 47



                                         TABLE OF CONTENTS

I.       Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II.      Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

         A.         Coal-Co is Liable Under the Successor In Interest Doctrine
                    Because It Agreed to Accept Liabilities For Employment
                    Practices Arising Pre-And Post-Spin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                    1.          Coal-Co is an “employer” and was Fredriksen’s
                                employer under the Equal Pay Act.. . . . . . . . . . . . . . . . . . . . . . . . . 2

                    2.          Even if Coal-Co was not Fredriksen’s “employer”
                                from July 10, 2017 through Nov. 28, 2017, it still
                                is Liable for any EPA or Title VII violation. . . . . . . . . . . . . . . . . . 5

         B.         Defendant is Not Entitled to Summary Judgment On
                    Fredriksen’s Pay Discrimination Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                    1.          Defendant’s claim that a President or other vice
                                presidents with different areas of responsibility
                                are improper comparators is not compelled as a
                                matter of law and is not proper for resolution on a
                                summary judgment record as a matter of fact. . . . . . . . . . . . . . . . 14

                    2.          Defendant must establish its Affirmative Defense so
                                clearly that no rational jury could find otherwise. . . . . . . . . . . . . 16

                                a.         An “authorization to decide” is not a legitimate
                                           reason why the decision was made.. . . . . . . . . . . . . . . . . . 18

                                b.         Defendant does not pay employees Pursuant to
                                           Bona Fide Seniority System.. . . . . . . . . . . . . . . . . . . . . . . 19

                                           i.          A “seniority system” is a term of art with
                                                       specific requirements.. . . . . . . . . . . . . . . . . . . . . . 20

         C.         Material Factual Issues Preclude Summary Judgment on
                    Fredriksen’s Retaliation Claim.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

                    1.          Fredriksen need only implicitly complain about
                                conduct she reasonably believed was discriminatory.. . . . . . . . . . 22
Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 3 of 47



          2.    Fredriksen both explicitly and implicitly complained to
                Brock, Powell and Salvatori that Defendant paid her less than
                men and did so because she was a woman. . . . . . . . . . . . . . . . . . 22

          3.    Factual issues exist on Fredriksen’s causation element.. . . . . . . . 24

                a.        Fredriksen’s text message musings to her
                          friend prove nothing.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

                b.        Causation is shown in a number of ways.. . . . . . . . . . . . . 25

                          i.        Record evidence shows Brock and Powell were
                                    aware Fredriksen had complained about gender
                                    based compensation discrimination. . . . . . . . . . . . 25

                          ii.       The record shows abundant evidence linking
                                    Fredriksen’s complaints to her discharge.. . . . . . . 26

                          iii.      Brock began the process of firing Fredriksen less
                                    than three weeks after her final complaint to him,
                                    and within three days of when Defendant admits
                                    he could act on his own... . . . . . . . . . . . . . . . . . . . 27

                          iv.       Record evidence shows animus in the fact of
                                    Fredriksen’s complaints to Brock. . . . . . . . . . . . . 29

          4.    Defendant Does not State a Sufficient Legitimate
                Non-Discriminatory Reason for Firing Fredriksen.. . . . . . . . . . . . 30

                a.        Defendant must state a legitimate non-discriminatory
                          reason for its decision.. . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

                b.        Job elimination or “financial concerns” are not reasons... 31

                c.        Defendant’s ever evolving inconsistent reasons for firing
                          Fredriksen preclude summary judgment... . . . . . . . . . . . . 31


          5.    The record also presents evidence of Brock’s gender and
                retaliatory based animus.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
            Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 4 of 47



                                           TABLE OF AUTHORITIES

                                                                Cases

Abramson v. William Patterson Coll.,
260 F.3d 265 (3d Cir. 2001).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 22, 24, 25, 32

Aman v. Cort Furniture Rental Corp.,
85 F.3d 1074 (3d Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22, 34

Azzaro v. Cnty of Allegheny,
110 F.3d 968 (3d Cir. 1997) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Barber v. CSX Distribution Servs.
68 F.3d 694 (3d Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Bates v. United States Postal Service, slip op.,
No. 97-3090 (3d Cir. Jan. 16, 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 19, 30

Bertaini v. Westmoreland County,
212 F. Supp.3d 564 (W.D. Pa. 2014).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

 Brinkley-Obu v. Hughes Training, Inc.,
36 F.3d 336 (4th Cir. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Brobst v. Columbus Servs. Int'l,
761 F.2d 148 (3d Cir.1985) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 12

Brock v. Georgia Southwestern College,
765 F.2d 1026 (11th Cir. 1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 20

Butt v. United Bhd. of Carpenters & Joiners of Am.
512 Fed. Appx. 233 (3d Cir. 2013) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33, 34

California Brewers Assn. v. Bryant,
444 U.S. 598 (1980).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Chipollini v. Spencer Gifts, Inc.,
814 F.2d 893, (3d Cir. 1987).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

Connelly v. Lane Const. Corp.,
809 F.3d 780 (3d Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
            Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 5 of 47



Corning Glass Works v. Brennan,
417 U.S. 188 (1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 17

Crabtree v. Baptist Hosp. of Gadsden, Inc.,
1983 WL 30400 (N.D. Ala. Dec. 7, 1983).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Crabtree v. Baptist Hosp. Of Gadsden, Inc.,
749 F.2d 1501 (11th Cir. 1985).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Delima v. Home Depot U.S.A., Inc.,
616 F. Supp. 2d 1055 (D. Or. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Denman v. Youngstown State Univ.,
545 F. Supp. 2d 671 (N.D. Ohio 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 15

Dubowsky v. Stern,
922 F.Supp. 985 (D.N.J.1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8, 9, 16

EEOC v. Whitin Machine Corp.,
635 F.2d 1095 (4th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

EEOC v. J.C. Penny Co., Inc.,
843 F.2d 249 (6th Cir. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

EEOC v. Aetna Ins. Co.,
616 F.2d 719 (4th Cir. 1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

EEOC v. School Board, East Allegheny School District, 29 Fair Emp. Prac. Cases (BNA) 1
767 (W.D. Pa. 1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

EEOC v. Del. Dep't of Health & Soc. Servs.,
865 F.2d 1408 (3d Cir.1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 9, 16, 17

Fasold v. Justice,
409 F.3d 178 (3d Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Fizzano Brothers Concrete Products, Inc. v. XLN, Inc.,
973 A.2d 1016 (Pa. Super. 2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Fuentes v. Perskie,
32 F.3d 759 (3d Cir 1994) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

Galderi-Amborsini v. Nat’l Realty & Development Corp.,
136 F.3d 276 (2d Cir. 1998).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
             Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 6 of 47




Goldberg v. Whitaker House Co-op., Inc.,
366 U.S. 28 (1961) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Haybarger v. Lawrence County Adult Probation and Parole,
667 F.3d 408 (3d Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5

Hicks v. Forest Preserve Dist. of Cook County,
2009 WL 5064772 (N.D.Ill.,2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

 Hill v. City of Scranton,
411 F.3d 118 (3d Cir. 2005).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 27

Hodgens v. General Dynamics Corp.,
144 F.3d 157 (1st Cir. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Tomasso v. Boeing Co.,
445 F.3d 702 (3d Cir. 2006).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Husser v. New York City Dep't of Educ.,
2015 WL 5774741 (E.D.N.Y. Sept. 30, 2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Iadimarco v. Runyon,
190 F.3d 151 (3d Cir. 1999).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 30

In re Carnegie Ctr. Assocs.,
129 F.3d 290 (3d Cir. 1997).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

In re Enterprise Rent-A-Car Wage & Hour Emp’t Prac. Litig.
683 F.3d 462 (3d Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,5

Irby v. Bittick,
44 F.3d 949 (11th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Hodgson v. The Washington Hospital,
1971 WL 128 (W.D. Pa. April 22, 1971).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Jarzabek v. UPMC Passavant Hospital.,
2009 WL 693251 (W.D. Pa. March 13, 2009)(Conti, J) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Kasten v. Saint-Gobain Performance Plastics Corp.,
563 U.S. 1 (2011).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
            Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 7 of 47



Kellerman v. UPMC St. Margaret,
317 Fed. Appx. 290 (3d Cir. March 19, 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Kelley v. Sun Microsystems, Inc.,
520 F. Supp. 2d 388 (D. Conn. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Lauterbach v. Illinois State Police,
2015 WL 4555548 (C.D. Ill. July 28, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

LeBoon v. Lancaster Jewish Community Center, Assn.,
503 F.3d 217 (3d Cir. 2007).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Lenzi v. Systemax, Inc.,
2015 WL 6507842 (E.D.N.Y. Oct. 26, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Marra v. Phila. Hous. Auth.,
497 F.3d 286 (3d Cir. 2007).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 24, 26, 27

Marzano v. Computer Science Corp., Inc.,
91 F.3d 497 (3d Cir. 1996).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Masterpiece Cakeshop, LTD v. Colorado Civil Rights Commission, et. al.,
138 S.Ct. 1719 (June 4, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

McDonnell Douglas Corp v. Green,
411 U.S. 792 (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 31,34

McGuire v. City of Springfield,
280 F.3d 794 (7th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

McMillan v. Massachusetts Soc. for Prevention of Cruelty To Animals,
140 F.3d 288 (1st Cir. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Mikulski v. Bucks Cty. Cmty. Coll.,
2011 WL 1584081 (E.D. Pa. Apr. 27, 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Minarsky v. Susquehanna Cty,
895 F.3d 303 (3d Cir. 2018).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Miranda v. B&B Cash Grocery Store, Inc.,
975 F.2d 1518 (11th Cir. 1992).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Moore v. City of Philadelphia,
61 F.3d 331 (3d Cir. 2006).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22, 24
            Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 8 of 47




Mulhall v. Advance Sec., Inc.,
19 F.3d 586 (11th Cir. 1994).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9, 16

Nationwide Mut. Ins. Co. v. Darden,
503 U.S. 318 (1992).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Olson v. General Elec. Astrospace.,
101 F.3d 947, 955 (3d Cir. 1996).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Porter v. California Dep't of Corrections,
383 F.3d 1018 (9th Cir. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Price v. Thompson,
380 F.3d 209 (4th Cir. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Reeves v. Sanderson Plumbing Products, Inc.,
530 U.S. 133 (2000).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 35

Rinaldi v. World Book, Inc.,
2001 WL 477145 (N.D. Ill. May 3, 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9 15

Roehrig v. W.G. Tomko, Inc.,
2016 WL 2755177 (W.D. Pa. May 12, 2016).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 32

Roney v. Allegheny Intermediate Unit,
568 Fed. Appx. 172 (3d Cir. June 11, 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Rutherford Food Corp. v. McComb,
331 U.S. 772 (1947).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Ryder v. Westinghouse Elec. Corp.,
128 F.3d 128 (3d Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Sabbrese v. Lowe’s Home Ctrs, Inc.,
320 F. Supp.2d 311 (W.D. Pa. 2004).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Seyoung Ra v. Gerhard’s Inc.,
2019 WL 95473 (E.D. Pa. Jan. 3, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Shellenburger v. Summit Bancorp., Inc.,
318 F.3d 183 (3d Cir. 2003).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
            Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 9 of 47



Showalter v. UPMC,
190 F.3d 231 (3d Cir. 1999).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Shultz v. Wheaton Glass Co.,
421 F.2d 259 (3d Cir.1970). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 12

Simpson v. Merch. & Planters Bank,
441 F.2d 572 (8th Cir. 2006).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 13

Smith v. Borough of Wilkinsburg,
147 F.3d 272 (3d Cir. 1998).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

Smith v. Davis,
248 F.3d 249 (3d Cir. 2001).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

St. Mary's Honor Center v. Hicks,
509 U.S. 502 (1993).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Staub v. Proctor Hospital,
562 U.S. 411 (2011) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Straub v. First Media Radio, LLC,
2005 WL 3158042 (W.D. Pa. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Surman v. UPMC Presbyterian Shadyside,
2018 WL 4901107 (W.D. Pa. Oct. 9, 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Taylor v. Philips Industries, Inc.
593 F.2d 783 (7th Cir. 1979).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Thompson v. Real Estate Mortg. Network
748 F.3d 142 (3d Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 4, 5, 6

Tomka v. Seiler Corp.
66 F.3d 1295 (2d Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 12

United States v. Rosenwasser,
323 U.S. 360 (1945) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Usery v. Allegheny County Institution Dist.,
544 F.2d 148 (3d Cir. 1974).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 12

Veprinsky v. Fluor Daniel, Inc.,
87 F.3d 881 (7th Cir. Ill. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
            Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 10 of 47




Wildi v. Alle-Kiski Medical Center,
659 F. Supp.2d 640 (W.D. Pa. 2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 21, 22




                                                     Statutes and Rules

29 C.F.R. § 791.2.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

29 C.F.R. § 1620.16(a).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

29 C.F.R. § 1620.15(a);. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

29 C.F.R. § 1620.17(a).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8



29 U.S.C. §206(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

29 U.S.C. §201-219. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

42 U.S.C. §2000e-3(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
            Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 11 of 47



                                                     I. Facts

        Katharine Fredriksen incorporates by reference the facts set forth in her Statement of Facts

Precluding Summary Judgment.

                                            II. Argument

        Summary judgment in an employment discrimination case is proper only if Defendant

persuades the court that no reasonable jury could find in Fredriksen’s favor, even drawing all

inferences from the record evidence and viewing it in a light most favorable to her. Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133, 150-151 (2000).1


            A.   Coal-Co is Liable Under the Successor In Interest Doctrine Because It Agreed
                 to Accept Liabilities for Employment Practices Arising Pre- And Post-spin

         Defendant Consol Energy Inc, (hereafter Defendant or “Coal-Co.”) first seeks summary

judgment because, it claims, it was not Fredriksen’s employer until November 28, 2017, and thus

cannot be liable for any EPA violations before then. (Defendant’s Brief at ¶ 7). Defendant is wrong

both legally and factually.

        First, of course, Defendant admits Fredriksen was its President when it fired her, and also

admits any pay disparity after Nov. 28 is not even arguably any other employer’s responsibility.

        Likewise, Consol Mining Corporation, (Coal-Company) which was then renamed Consol

Energy Inc., agreed to accept “Coal Liabilities” owned by what was then called Consol Energy Inc.

(Plaintiff’s Statement of Material Facts, ¶¶40-41)(hereafter PSMF ).


        1
           On a summary judgment record, evidence of the non-movant is to be believed, while evidence supporting
the moving party is given credence only when uncontradicted, unimpeached and from disinterested witnesses. Id.;
Hill v. City of Scranton, 411 F.3d 118, 129 n. 16, 132 n. 22 (3d Cir. 2005). The Court “may not make credibility
determinations or weigh the evidence.” Reeves., 530 U.S. at 150, and must deny summary judgment if a jury could
reasonably find for the nonmovant. Minarsky v. Susquehanna Cty, 895 F.3d 303, 309 (3d Cir. 2018). Courts must be
cautious when granting summary judgment to an employer where intent and credibility are issues, because credibility
determinations are jury functions. Reeves, 530 U.S. at 151.

                                                        1
             Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 12 of 47



         Pursuant to that agreement the Coal Company assumed all liabilities of the former Consol

Energy Inc. related to Coal Operations, including, all claims, made by either Consol Energy Inc. or

Coal-Co’s respective officers and employees arising out of the Coal Business,2 or relating to Coal

Liabilities–stated against either entity-- regardless of when or where they arose or whether the facts

on which they are based occurred prior to or subsequent to November 28, 2017. (PSMF ¶¶40-44)

(emphasis added).

             Thus Defendant’s claim it was not Fredriksen’s employer fails as a matter of law because

under Pennsylvania (and Federal) law, it is liable as a successor corporation because it expressly

agreed to assume the liabilities of CNX/Consol for any claims arising out of either the Coal-Co or

CNX’s actions involving employees if those actions involve Coal-Co management.

             Defendant is a mere continuation of CNX/Consol Energy/Coal-Co because it so agreed and

therefore is accountable for those companies’ legal liabilities arising out of management of the Coal-

Co’s business. See Fizzano Brothers Concrete Products, Inc. v. XLN, Inc., 973 A.2d 1016, 1019

(Pa. Super. 2009), aff’d 615 Pa. 242 (2012)(express assumption of liability makes successor

company a mere continuation of predecessor); Thompson v. Real Estate Mortg. Network, 748 F.3d

142, 149-150 (3d Cir. 2014).

                   1.       Coal-Co is an “employer” and was Fredriksen’s employer
                            under the Equal Pay Act

         But even if Coal-Co had not expressly agreed to accept any liabilities for any actions of either

its predecessor, or its Parent for events arising both after its spin off and before, it is responsible for

its EPA (and Title VII) violation because between July 10, 2017 and November 28, 2017 it was


         2
         Coal Business in turn was defined as any business or operation owned by either the Parent or Coal
Company, or their current or historic Affiliates which directly or indirectly relate or are related to, inter alia,
ownership of any interest in coal. (PSMF ¶44, ¶ Coal Business(v)).

                                                             2
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 13 of 47



Fredriksen’s “employer” within the meaning of the Equal Pay Act.

       The Equal Pay Act, 29 U.S.C. §206(d) §§201-219, precludes an employer from paying

unequal wages to a member of one gender than it pays to a member of another gender who performs

work involving substantially similar skill, effort and responsibility. 29 U.S.C. §206(d)(1).

       An “employer” is “any person acting directly or indirectly in the interest of an employer in

relation to an employee. 29 U.S.C. §203(d). “Person” means an individual, partnership, corporation

or any organized group of persons. Id. §203(a). An “employee” is “any individual employed by an

employer,” Id.,§203(e)(1). To “employ” means to suffer or permit to work. Id., §203(g).

       Moreover, aside from the corporate entity itself, a company’s owners, agents or principals,

may also constitute joint employers for purposes of EPA liability. Thompson, 748 F.3d at 153.

       The breadth of these definitions is both intentional and obvious. When determining the

question, “economic reality, rather than technical concepts, is to be the test of employment.”

Goldberg v. Whitaker House Co-op., Inc., 366 U.S. 28, 33 (1961); In re Enterprise Rent-A-Car Wage

& Hour Emp’t Prac. Litig., 683 F.3d 462, 467-68 (3d Cir. 2012).

       The EPA defines employer “expansively” and with “striking breadth.” Nationwide Mut. Ins.

Co. v. Darden, 503 U.S. 318, 326 (1992), citing Rutherford Food Corp. v. McComb, 331 U.S. 772,

730 (1947). The EPA definition of employer is “the broadest definition” ever included in any one

act. United States v. Rosenwasser, 323 U.S. 360, 363 n. 3 (1945).

       Thus in determining whether Coal-Co was Fredriksen’s employer before Nov. 28, 2017, the

focus is on the totality of circumstances rather than technical concepts of the employment

relationship, and relationships between the corporate entities, and must be viewed broadly.

Thompson, 748 F.3d at 154; Haybarger v. Lawrence County Adult Probation and Parole, 667 F.3d



                                                 3
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 14 of 47



408, 418 (3d Cir. 2012).

       Here, the economic realities of the situation at a minimum create issues of material facts on

whether Defendant employed Fredriksen from July 10, 2017 to December 4, 2017.

       First, on July 10, 2017, Defendant’s Board formally appointed Fredriksen President, effective

that day. (PSMF ¶31). Defendant clearly had the authority to do so, and indeed exercised that

authority to set Fredriksen’s conditions of employment, and was involved in her daily supervision.

       From July 10, 2017 until November 27, 2017, Fredriksen worked for and reported to three

people: Nick DeIuliis, the CEO of Consol Energy; James Brock, the CEO of Consol Mining Corp,

and Steve Johnson, Executive Vice President of Consol Energy. (PSMF ¶¶36-37).

       During the same period, the Coal-Company had the authority to hire and fire, and to adjust

compensation of its employees. For example, in an October 10, 2017 email to CEO Brock,

Salvatori, Coal-Co’s Human Resources Vice President, reminded Brock that Coal-Co did not adjust

pay, clearly showing it had the authority to do so. (PSMF ¶¶62-63).

       Coal-Co, both before and after the November 2017 spin transaction, adopted in total the

employment policies of the Parent company. (PSMF ¶64). Both before and after Nov. 28, 2017

Brock and the Coal Company were obligated by the Parent company’s EEO policy. (PSMF ¶65).

Employment policies carried forward from the Parent company into Coal-Co. (PSMF ¶¶64-66).

       Moreover, during the period from July through December 2017, Brock as CEO assigned

various employment tasks to Fredriksen. (PSMF ¶67). Indeed, according to Brock, during the period

between July and December 2017 he gave Fredriksen “free reign” to run with some things she

wanted to accomplish. (PSMF ¶68). Giving someone “free reign” itself shows that Brock made, and

had authority to make such a decision. During the same period, Brock precluded Fredriksen from



                                                4
             Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 15 of 47



performing various tasks and from attending various meetings. (PSMF ¶69).

         To be sure Brock claims that prior to Nov. 28, 2017 he made “no decisions involving [Coal-

Co]” at all, but then Brock admitted he made decisions concerning Fredriksen, and for example,

specifically decided to not include Fredriksen,                 President of Coal-Co, in a presentation to

institutional investors. (PSMF ¶70).

         The question here is whether Defendant had the right to control Fredriksen, not–as

Defendant’s brief appears to imply–whether any one individual manager had “ultimate control.”

         When Defendant appointed Fredriksen its President, it chose to not adjust her pay. It could

have done so at any time. Indeed, its own Vice President of Human Resources all but admits it had

the authority to do so, when he noted in an October 2017 email that the Company “did not adjust”

Fredriksen’s pay although she was working since July 10, 2017 as its President. (PSMF ¶¶62-63).

         Based on all of the above, a rational juror could find that Defendant had sufficient control

over Fredriksen’s employment to subject it to liability for a violation of the EPA, either directly or

as a joint employer with the Parent Company See Haybarger, 667 F.3d at 418. (reversing summary

judgment under FLSA economic realities test); Enterprise Rent-A-Car, 683 F.3d at 468; Seyoung

Ra v. Gerhard’s Inc., 2019 WL 95473 at *5 (E.D. Pa. Jan. 3, 2019).3

                  2.       Even if Coal-Co was not Fredriksen’s “employer” from July 10,
                           2017 through Nov. 28, 2017, it still is liable for any EPA or Title
                           VII violation

         While Defendant all but admits it is a successor employer, Defendant claims the EPA


         3
           Under the FLSA/EPA multiple entities can be responsible for a single employee’s wages as “joint
employers.” 29 C.F.R. §791.2. When both employers exert significant control over the employee “by reason of the
fact that one employer controls, is controlled by, or is under common control with the other employer,” each joint
employer may be held jointly and severally liable for the EPA violations of the other, in addition to direct liability
for its own violations. 29 C.F.R. §791.2(b)(3); Thompson, 748 F.3d at 148.



                                                           5
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 16 of 47



imposes liability only on “employers” and that Coal-Co was not always Fredriksen’s employer.

       But that is a distinction without a difference, and indeed, the Third Circuit has expressly

rejected Defendant’s precise argument.

       As the Court noted, even if the predecessor may not have been an “employer,” when

successor liability is imposed in an EPA or a Title VII case the successor is still liable, Thompson

v. Real Estate Mortg. Network, 784 F.3d 142, 151-152 (3d Cir. 2014), citing Teed v. Thomas &

Betts Power Solutions, 711 F.3d 763, 765-67 (7th Cir. 2013).

         Thompson binds this Court. The Third Circuit has expressly held that a successor employer

is the employer under the FLSA/EPA, irrespective of whether the predecessor was technically an

“employer.” The Third Circuit has applied the federal successor liability doctrine to claims under

the FLSA and Title VII. Thompson, 748 F.3d at 150-152, and the courts also have applied the

successor liability doctrine to ERISA claims where the definition of employer is nearly identical to

the definition under the FLSA. Compare 29 U.S.C. §203(d) with 29 U.S.C. § 1002(5). Successorship

liability is applied to most all federal anti-discrimination laws. See Thompson, 748 F.3d at 150.

       Here, Defendant is a successor in interest to CNX because it agreed to accept the liabilities

arising from the employment practices of both it and CNX regarding coal operations. Because it is,

the issue of whether it was Fredriksen’s “employer” pre-spin is neither here nor there and

Defendant’s motion for summary judgment should be denied.

       B.      Defendant Is Not Entitled to Summary Judgment On Fredriksen’s Pay
               Discrimination Claims

       Defendant next claims that Fredriksen cannot state a prima facie case of wage discrimination

under either the Equal Pay Act or Title VII of the Civil Rights Act of 1964. Defendant argues

Fredricksen’s position as President of Coal-Co is not similar to DeIuliis’s position as President of


                                                 6
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 17 of 47



Coal-Co’s predecessor. (Def’s Brief at ¶14-16), and that different job duties make comparison to

other vice presidents during the period before July 10, 2017 inappropriate. (Def’s Brief at ¶9-14.)

       Fedriksen was paid less than a male President even though she was President. To establish

a prima facie case she need only show Defendant paid different wages to employees of the opposite

sex for substantially equal work on jobs which required equal skill, effort, and responsibility, and

all of which are performed under similar working conditions. EEOC v. Del. Dep't of Health & Soc.

Servs., 865 F.2d 1408, 1413 (3d Cir.1989); Dubowsky v. Stern, 922 F.Supp. 985, 990 (D.N.J.1996).

       If a plaintiff is able to make a prima facie case, the burden shifts to the defendant. The

defendant can raise one of the four affirmative defenses stated in the Equal Pay Act. But on a

summary judgment record, an employer cannot prevail on an affirmative defense unless it can prove

the existence of the affirmative defense “so clearly that no rational jury could have found to the

contrary” Del. Dep't of Health, 865 F.2d at 1414. Under the EPA, Fredriksen does not need to prove

Defendant intended to discriminate. A showing of intent, however, may be used to establish that an

employer's affirmative defense is a pretext for discrimination. Del. Dep't of Health, 865 F.2d at 1414.

       Compared jobs do not need to be identical in every respect. See Corning Glass Works v.

Brennan, 417 U.S. 188, 204 (1974). Equal means substantially equal. Shultz v. Wheaton Glass Co.,

421 F.2d 259, 265 (3d Cir.1970). This standard does not provide an employer with a justification for

paying an employee of one sex less than an employee of the opposite sex because of inconsequential

or trivial differences in their respective duties. Usery v. Allegheny County Inst. Dist., 544 F.2d 148,

152–53 (3d Cir.1976). Moreover, at the prima facie stage the analysis focuses solely on the

compared jobs, not on the individuals holding those jobs. Miranda v. B&B Cash Grocery Store, Inc.,

975 F.2d 1518, 1533 (11th Cir. 1992); Mulhall v. Advance Sec., Inc., 19 F.3d 586, 594 (11th Cir.



                                                  7
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 18 of 47



1994)(“Individual employee qualifications are relevant only to defendant’s affirmative defenses).

       The critical question with respect to the issue of “equal work” is whether the jobs being

compared have a “common core” of identical (or substantially similar) tasks. Brobst v. Columbus

Servs. Int'l, 761 F.2d 148, 156 (3d Cir.1985).

       This inquiry is informed by the Equal Pay Act’s implementing regulations, which provide

that “[s]kill includes consideration of such factors as experience, training, education, and ability,”

29 C.F.R. § 1620.15(a); “[e]ffort is concerned with the measurement of the physical or mental

exertion needed for the performance of a job, 29 C.F.R. § 1620.16(a); and “[r]esponsibility is

concerned with the degree of accountability required in the performance of the job, with emphasis

on the importance of the job obligation,” 29 C.F.R. § 1620.17(a).

       Determining equal responsibility requires an examination of the relative degree of

accountability and importance of the job function to the employer. The equal pay standard applies

to jobs the performance of which requires equal responsibility. Responsibility is concerned with the

degree of accountability required in the performance of the job, with emphasis on the importance of

the job obligation. 29 C.F.R. §1620.17(a).

       The comparison may be made between currently employed individuals and Fredriksen, or

it may be conducted between successive incumbents in a single job. Thus Fredriksen may establish

her EPA claim by comparing herself to her predecessors, her contemporaries, or their successors.

Dubowsky, 922 F.Supp. at 991; Taylor v. Philips Industries, Inc., 593 F.2d 783 (7th Cir. 1979);

Brinkley-Obu v. Hughes Training, Inc., 36 F.3d 336, 349 & n. 30 (4th Cir. 1994)(allowing

comparison to predecessors and successors as well as co-workers performing similar work).

       Because the comparison is made between jobs and not individuals, for purposes of a prima



                                                  8
             Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 19 of 47



facie case, Mulhall, 19 F.3d at 592, Fredriksen need only show she was paid differently because

of her sex with respect to a single male employee. Id., 19 F.3d at 590; Brock v. Georgia

Southwestern College, 765 F.2d 1026, 1033 n. 10 (11th Cir. 1985); Dubowsky, 922 F. Supp. at 990.

         Fredriksen does not have to prove Defendant intentionally discriminated against her on the

basis of sex to prevail under the EPA. Delaware Dept. of Health, 865 F.2d at 1414 n. 8; Tomka v.

Seiler Corp., 66 F.3d 1295, 1310 (2d Cir. 1995). The Equal Pay Act creates "strict liability." Unless

Defendant proves an affirmative defense, it violates the EPA by paying different wages to members

of the opposite sex performing substantially equal work. Moreover, the EPA applies to executives

in different departments.4

         Here the jobs occupied by Fredriksen and DeIuliis–President–are substantially similar.

A reasonable jury could conclude that the role of President occupied by Fredriksen and DeIuliis at

the Coal-Co, and its predecessors or successors, required the same experience, training, education

and ability to perform their jobs, required the same effort, and had the same responsibilities.

         First, DeIuliis himself noted that the single biggest risk the Company faces is regulatory. The

ability to manage that risk is paramount to both the job of President, as well as to the Company’s

success. Indeed, the inability to manage that risk would result in the Company’s demise.

Fredriksen’s skill set in that regard was the best that DeIuliis had ever seen with respect to

management. (PSMF ¶¶97-98). As Defendant points out, neither Fredriksen nor DeIuliis had

worked in a coal mine. (PSMF ¶174).


         4
           See e.g. Simpson v. Merch. & Planters Bank, 441 F.2d 572, 578 (8th Cir. 2006)(vice presidents who did not
perform identical jobs were substantially equal); Crabtree v. Baptist Hosp. Of Gadsden, Inc., 749 F.2d 1501 (11th
Cir. 1985)(assistant vice presidents who had different areas of departmental responsibly could be compared under
the EPA); Denman v. Youngstown State Univ., 545 F/ Supp. 2d 671, 677 (N.D. Ohio 2008)(general counsel and rest
of the university president’s cabinet performed substantially equal work, even though they oversaw different areas of
the university); Rinaldi v. World Book, Inc., 2001 WL 477145 at *9 (N.D. Ill. May 3, 2001)(vice presidents in
different departments substantially equal because of common core of administrative tasks).

                                                         9
            Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 20 of 47



        Moreover, DeIuliis compared his situation when he was President of first Consol’s gas assets

company and then of Consol, to the position of President of Coal-Co. He said the responsibilities

of the President of Coal-Co should be similar to what they were for him when he was President of

the gas portion of the Company. DeIuliis admitted his Presidency was the model for Fredriksen’s

Presidency at Coal-Co. (PSMF ¶¶84-88).

        When DeIuliis was President of Consol Energy Inc, his duties, like the duties of Fredriksen,

included the executive supervision of administrative and corporate matters. (ND. 14/ln 13-16/ln13,

App. Ex. 1); As President of Coal Company, Fredriksen supervised functions for everything except

the Chief Financial Officer, and she was slated to assume management of operations after the end

of 2017. (PSMF ¶83).

         When President, DeIuliis, like Fredriksen reported to the CEO. (PSMF ¶¶79-84). When

DeIuliis was President of what was then CNX Gas Company, a subsidiary of the Parent Company,

it managed the gas assets, just as the Coal-Company managed the coal assets. (PSMF ¶80, ¶91).5

        DeIuliis described his situation as President as a similar situation to that of Fredriksen. In

both cases, the CEO and president position of Consol Energy were split to allow for succession. And

so DeIuliis was President for about 3 years before he assumed CEO position. He informed

Fredriksen their positions were comparable. (PSMF ¶84).

        Indeed, when he offered Fredriksen the position, DeIuliis told Fredriksen her role as President

would be like it was for him when he was President. (PSMF ¶86). DeIuliis’ position as President



        5
         In 2005, DeIuliis was president of CNX Gas, which had been wholly owned by Consol Energy Inc.
(PSMF ¶82).CNX Gas operated in such a manner for four years and then it was returned to wholly owned by Consol
Energy Inc. (PSMF ¶83) For a period, CNX Gas was public company subsidiary of Consol Energy Inc–20% of it
was publicly owned and the rest owned by Consol Energy Inc. (PSMF ¶¶82-83).



                                                     10
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 21 of 47



involved substantially similar skill, effort and responsibility as Fredriksen’s position as President.

(PSMF ¶87).

       Moreover, the positions involved substantially similar situations because in 2014, DeIuliis’

last year as President, Consol, operated 3 or 4 coal mines and in 2017 when Fredriksen was

President, Coal-Co operated 3 mines, with 1 idle (PSMF ¶¶89-90).

       The fact DeIuliis was responsible for executive management of gas mines rather than coal

mines is irrelevant because he viewed the natural gas management team and the coal management

team as equivalent, and it is therefore, at least a disputed fact. (PSMF ¶91).

       Moreover, the responsibilities of both positions were the same. Indeed, DeIuliis obviously

saw his position as President and successor to the CEO as substantially similar to Fredriksen’s

position because he first proposed Fredriksen as the CEO of the Coal Co, and Brock as the President.

He viewed the skill, effort and responsibilities of the CEO and the President as substantially similar.

(PSMF ¶¶93-99).

       Managing the regulatory risk, the most important aspect of managing Coal-Co, was the effort

required by the highest level executives at both Consol Energy Inc., as well as Coal-Co, and

Fredriksen’s skill sets were the best DeIuliis had ever seen in that regard. (PSMF ¶¶97-99).

       Moreover, the skill, effort and responsibility inherent in the position of President at both the

gas and coal portions of the Company involved providing management depth, important for the

public markets, where Coal-Co was seeking funding. (PSMF ¶99).

       DeIuliis said he had been in a similar situation when he was the President of Consol and

another person was the CEO. The plan was to split the positions to allow for a succession. Thus, he

was acting as President for about 3 years, before he assumed the CEO position. And so in his mind,



                                                  11
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 22 of 47



it would work at Coal-Co just the way it did when he was President. (PSMF ¶¶100-101). Moreover,

both positions shared the same title–President.

       In enacting the Equal Pay Act, Congress did not intend to limit its applicability to identical

work. Shultz v. Wheaton Glass Co., 421 F.2d 259, 265 (3d Cir. 1970), cert denied, 398 U.S. 905

(1970); Brobst, 761 F.2d at 155. An employer may not rely on “inconsequential differences in job

content” to defeat an Equal Pay Act claim. Usery v. Allegheny County Institution Dist., 544 F.2d

148, 152 (3d Cir. 1974); Brobst, 761 F.2d at 155.

       Instead, “the crucial finding on the equal work issue is whether the jobs to be compared have

a ‘common core’ of tasks, i.e., whether a significant portion of the two jobs is identical.” Brobst,

761 F.2d at 156; Marriott, 2006 WL 3805145 at *5.

       A jury could easily view this decision as an admission by Defendant that each of the

President positions required equal skill, effort, and responsibility. See Tomka v. Seiler Corp., 66

F.3d 1295, 1311 (2d Cir. 1995)(employer’s “decision to classify jobs similarly is evidence that the

purported differences between the positions may not be substantial”).

       Viewing the facts in the light most favorable to Fredriksen, the two President positions shared

a “common core” of tasks. Fredriksen and DeIuliis, as President, were each high-level executives.

Both jobs required the same responsibility. Fredriksen’s and DeIuliis’ degree of accountability were

very high. Both were responsible for managing the most important risks the Company faced–risks

DeIuliis noted were highly significant to the continued existence of the Company. (PSMF ¶¶93-98).

Both carried the title of President. Both involved the executive supervision of administrative and

corporate matters.(PSMF 78, 85); both were appointed by the Board of Directors. (PSMF ¶1).

       Fredriksen’s responsibilities initially were to drive the separation of the two companies, gas



                                                  12
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 23 of 47



and coal, including setting up different and separate systems for compliance, internal controls,

financials and accounting, corporate electronic and telephonic communication systems, policies,

human resources, public relations, branding and reputation, communicating to employees, and

interfacing with the Board of Directors. She also was responsible for running the company, working

with the CEO and Board to set strategic objectives, and then leading the company in meeting those

objectives while utilizing capital judiciously. The President was also responsible for managing the

company’s significant liabilities, particularly with respect to reclamation of abandoned and closed

mines, along with water treatment, to reduce the liabilities as well as the surety bonds (and any

associated collateral) that make up the company debt. In addition, the President was responsible for

management of liabilities associated with human capital, such as pension, black lung, and retirees.

(PSMF ¶¶176-201).

        In Simpson v. Merchants & Planters Bank, 441 F.3d 572 (8th Cir. 2005), the Court held that

when comparing vice president positions, a reasonable jury could determine both employees

possessed similar skills, and the jobs required the same effort and responsibility. Examining the

first factor of skill, the court concluded both vice presidents possessed the same experience, training,

education and ability to perform their jobs. Id. at 578. The second factor, effort, was determined to

be equal because both employees were required to apply the same base of industry knowledge to

their jobs. The third factor, responsibility, was also determined to be equal because both vice

presidents did work that required a high degree of accountability. Id.

        As in Simpson, here both positions required experience in the company’s industry–Fredriksen

at the time had more than 6 years experience; DeIuliis when he was appointed president had similar

experience. Both positions required application of industry and regulatory knowledge to their jobs,



                                                  13
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 24 of 47



and both required a high degree of accountability–indeed, the President position required what in the

final analysis was, as DeIuliis put it, the ability to manage what would otherwise result in the “death”

of the company. (PSMF ¶¶75-102).

                1.      Defendant’s distinctions between President or other vice
                        presidents are not compelled as a matter of law and improper
                        for factual resolution on a summary judgment record

        Nor do differences in the Company’s make up when DeIuliis was President change this

analysis. Both DeIuliis when he was President, and every one of Fredriksen’s comparators when she

was a Vice President, had administrative responsibilities as head of the company (in DeIuliis’ case),

or their respective departments in the case of the vice presidents.

        Defendant’s arguments are questions of fact: whether differences in the size of the company

affect the analysis of similarity or whether differences between DeIuliis’ duties and Fredriksen’s are

significant, although DeIuliis said otherwise, are for a jury to decide. (PSMF ¶88, ¶102).

        In Husser v. New York City Dep't of Educ., 2015 WL 5774741 (E.D.N.Y. Sept. 30, 2015),

the Court denied summary judgment where the plaintiff, Director of Labor Relations, identified

male heads of departments as comparators. These comparators included the Directors of Information

Technology, Human Resources, Maintenance, Facility Management Services, Emergency

Preparedness, Program Management, Environmental Health and Safety and Field Operations.

Although the comparators spanned different areas of expertise, the Court evaluated their

administrative duties, focusing on their levels of responsibility, and ultimately concluded:

    [D]efendants can focus on the substantive differences among each director[']s duties and the
    wide array of their departments' respective sizes and budgets. In such circumstances, it is
    clearly the fact-finder's role to assess such evidence and determine whether [plaintiff] has
    made a prima facie showing that she and her colleagues had comparable jobs for purposes
    of the Equal Pay Act; summary judgment on this issue is therefore unavailable.
Id. at *11 (Comparators worked in same broad division, reported to a common supervisor, and had

                                                  14
             Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 25 of 47



specialized skills and experience). See also Lenzi v. Systemax, Inc., 2015 WL 6507842, at *1

(E.D.N.Y. Oct. 26, 2015) (question of fact as to whether Vice President and head of Risk

Management performed substantially equivalent work as i) Vice President of Audit department, ii)

Vice President and Controller, iii) International Controller, iv) General Counsel, v) Director of

Facilities).6

         The interpretation of the EPA that Defendant invites this Court to create, which considers

employees of different departments, or Presidents of predecessor subsidiary companies to be

incomparable as a matter of law, would read a de facto exemption for executive-level women into

the statute.7 This reading takes the equivalency standard to an illogical conclusion, and more

importantly asks this Court to create an exception to the 55-year-old EPA that Congress never either

expressed or intended.

         Because a reasonable jury could determine that Fredriksen was paid less than DeIuliis for the

job of President, which required equal skill, effort and responsibility, material issues of fact exist and


         6
           See also Denman v. Youngstown State Univ., 545 F. Supp. 2d 671, 677 (N.D. Ohio 2008) (General
Counsel and Assistant to President of university could compare herself to other members of President's cabinet,
including Vice President of Administration and President's special assistant responsible for representing the
President at meetings, drafting speeches and “trouble-shooting”); Rinaldi v. World Book, Inc., 2001 WL 477145, at
*9 (N.D. Ill. May 3, 2001) (question of material fact in EPA claim as to whether plaintiff Vice President of Sales was
comparable to Vice President of IT Systems where both employees had common core of administrative
responsibilities and specialized non-administrative responsibilities)McMillan v. Massachusetts Soc. for Prevention of
Cruelty to Animals, 880 F. Supp. 900, 907 (D. Mass. 1998)(material issue of fact existed as to the comparability of
department head jobs); McMillan v. Massachusetts Soc. for Prevention of Cruelty To Animals, 140 F.3d 288, 299
(1st Cir. 1998). See Crabtree v. Baptist Hosp. of Gadsden, Inc., 1983 WL 30400, at *4 (N.D. Ala. Dec. 7, 1983),
rev'd on other grounds, 749 F.2d 1501 (11th Cir. 1985) (Vice President and head of human resources could compare
herself to male colleagues who had supervision over other departments); Delima v. Home Depot U.S.A., Inc., 616 F.
Supp. 2d 1055, 1082-83 (D. Or. 2008) (plaintiff freight supervisor could compare herself to supervisors in other
departments despite defendant's argument that her position was “unique”); Lauterbach v. Illinois State Police, 2015
WL 4555548, at *5 (C.D. Ill. July 28, 2015) (rejecting employer's argument that plaintiff's “male colleagues
occupied distinct upper-management positions belying the notion of equal work” in case where plaintiff bureau chief
compared herself to bureau chiefs in different areas).
         7
       Defendant asks this court to hold, as a matter of law, that the EPA does not even apply to upper level
management positions within the hierarchy of a company’s administration. See (Def’s Brief at ¶12).

                                                         15
             Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 26 of 47



Defendant’s motion for summary judgment should be denied.

                  2.       Defendant must establish its Affirmative Defense so clearly that no
                           rational jury could find otherwise.

         Next Defendant claims it is entitled to summary judgment because it “has met its burden of

establishing an affirmative defense.” (Def’s Brief at ¶16-18).

         Defendant’s Brief offers two purported affirmative defenses: first, Defendant claims the vice

presidents had longer tenure and therefore were paid more pursuant to a “seniority system” (Def’s

Brief at ¶16), and that between July 10, 2017 and December 4, 2017, it did not pay Fredriksen the

same as it paid other presidents or even as much as it paid lower ranking executives who reported

to her because it decided not to do so. (Def’s Brief at ¶17-18). But Defendant is wrong as a matter

of law and incorrect as a matter of fact.

         To obtain summary judgment on one of its affirmative defenses, Defendant's burden is heavy,

EEOC v. School Board, East Allegheny School District, 29 Fair Emp. Prac. Cases (BNA) 1767

(W.D. Pa. 1980)--far exceeding the burden of articulation born by a defendant in a Title VII action.8

Rather than just articulating a reason for its actions, an EPA defendant must prove every element of

its Affirmative Defense. Delaware Dept of Health, 865 F.2d at 1415.

         An employer may exempt itself from liability only by showing the differential salary was

made pursuant to: (1) a seniority system, (2) a merit system (3) a system which measures earnings

by quantity or quality of production, or (4) a differential based on any factor other than sex. 29

U.S.C. §206(d)(1). Again, Defendant shoulders the burden of proving one or more of these defenses.

Corning Glass Works v. Brennan, 417 U.S. 188, 196-97 (1974).


         8
          In a Title VII action, the burden of persuasion always remains with the plaintiff. St. Mary's Honor Center
v. Hicks, 509 U.S. 502, 507 (1993). However, in a EPA case, once a prima facie case is made, the burden of
persuasion shifts to the defendant. Dubowsky, 922 F. Supp. at 993; Mulhall, 19 F.3d at 590-91;

                                                         16
             Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 27 of 47



         Even if Defendants succeed in proving an affirmative defense, Fredriksen may still survive

summary judgment by pointing to evidence showing the nondiscriminatory justification provided

by Defendant is a pretext for discrimination. Delaware Dept of Health, 865 F.2d at 1414, n. 8.

         Here, Defendant claims it paid Fredriksen less than DeIuliis between July 10, 2017 and

December 4, 2017 because it decided to pay her less–that is it made a decision to wait until after the

spin. Defendant likewise attempts to explain the difference in pay between Fredriksen and her male

subordinates by claiming they worked for the company longer–in short, Defendant claims it has a

“bona fide seniority system.” It claims both are Affirmative Defenses under the EPA, 29 U.S.C.

§206(d)(1).

         As set forth below, Defendant's “wait until the spin” reason is not an affirmative defense

under the EPA. Nor does Defendant have a bona fide seniority system.

         Defendant relies heavily on the fact that it decided to wait because “DeIuliis determined that

any compensation adjustments for the newly-appointed officers of [Coal-Co] should be made after

the spinoff by the new compensation committee of [Coal-Co].” (Def’s Brief at ¶18)9

         Thus, Defendant argues, its mere decision to not equalize pay for five months is apparently

a factor other than sex, and therefore an affirmative defense. (Defendant's Brief at ¶17-18). In short-

-for no reason other than it decided to do so, and has the authority to do so, Defendant remarkably

contends the Equal Pay Act provides a defense for this.

         Defendant is wrong because its decision to let five months pass before paying Fredriksen the

same as other Presidents, is nothing more than an authorization to decide what salary to pay, not a


         9
           Defendant also seems to claim that it matters that it did not adjust compensation for other executives. But,
of course that is irrelevant because an EPA plaintiff need not show others were subjected to gender-based decisions
to show she was. See Wildi, 659 F. Supp. at 660 (plaintiff need only show discrimination in pay against an employee
vis-a-vis one employee of the opposite sex to establish an Equal Pay Act violation).

                                                          17
          Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 28 of 47



reason for making such a decision. Thus it is not a “factor other than sex” under the EPA. Finally,

no ascertainable factors guided Defendant's decision, when it made its decision, and therefore the

mere fact it decided not to equalize salaries without more, does not constitute a "factor other than

sex" and therefore is not an EPA Affirmative Defense.

                         a.     An "authorization to decide" is not a legitimate reason
                                why the decision was made.

          Defendant is wrong when it claims its decision to wait to adjust compensation is a "factor

other than sex," because Defendant misunderstands the nature of this defense.

          The “factor other than sex” Affirmative Defense does not provide employers with a blanket

bar to all wage discrimination claims. It must have some relationship to a legitimate business reason,

and does not include, literally, any other factor, but, rather, includes only those factors related to the

performance of the business. EEOC v. J.C. Penny Co., Inc., 843 F.2d 249, 253 (6th Cir. 1988).

          In short, a "factor other than sex" must be a factor that explains why an employer made a

decision to pay a woman less than a man for a substantially similar job, not, as here, an explanation

of how the decision was made. It must be a reason for a decision, not an "authorization to decide."

See Bates v. United States Postal Service, slip op., No. 97-3090, at 15 (3d Cir. Jan. 16,

1998)(Attached to Appendix as Exhibit 23); see also Iadimarco v. Runyon, 190 F.3d 151, 166-67

(3d Cir. 1999).

          In Bates, the employer, in the face of a prima facie case of discrimination, merely pointed

to regulations giving it the discretion to take the action it took. The Third Circuit held the employer's

evidence was insufficient to meet even its light burden of articulating a legitimate nondiscriminatory

reason:

          The USPS thus offered an authorization to decide, rather than a nondiscriminatory


                                                   18
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 29 of 47



        reason for its decision. Even if the USPS has broad discretion in hiring--an issue on
        which we need take no position--the ADEA requires it to exercise that discretion in
        a nondiscriminatory manner. Because the USPS failed to assert a legitimate
        nondiscriminatory reason for refusing to transfer Bates, the district court erred by
        granting summary judgment in favor of the USPS.

Bate slip op., No. 97-3090, at 15-16 (3d Cir. Jan. 16, 1998)(Appendix, Exhibit 23).

        Here, Defendant's "we decided” reason as a "factor other than sex" is precisely the same thing

the Postal Service offered in Bates. Because Defendant's “we decided” and “we are allowed to do

so” is nothing more than an "authorization to decide" it is not a factor other than sex, and

Defendant's motion for summary judgment should be denied.

                        b.      Defendant Does Not Pay Employees Pursuant to a Bona
                                Fide Seniority System.

        Finally, Defendant attempts to explain the difference between what it paid its President and

the higher amount it paid a mere Vice President by claiming the existence of a bona fide seniority

system, which it contends entitles it to an affirmative defense under the EPA, 29 U.S.C. §206(d)(1).

        Defendant is wrong. Whatever Defendant's seniority explanation is, it is not a seniority

system because (a) it is not in writing; (b) it contains no identifiable standards for measuring

seniority (either in writing or in the air); (c) it is not systematically applied and observed; (d),was not

a reason anyone has heretofore attributed to the differential in pay, and (e) neither Defendant's

employees, nor Fredriksen, were even aware of the existence of this "system"--much less the

standards governing it.

        Because Defendant’s after-the-fact “seniority” reason meets none of these criteria, it does not

qualify as a "seniority system" and therefore cannot operate as an EPA Affirmative Defense.

                                i.       A "seniority system" is a term of art with
                                         specific requirements.



                                                    19
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 30 of 47



       Defendant claims its "greater tenure” justification is a bona fide seniority system because

some of the vice presidential comparators were long-time employees. (Def’s Brief at ¶16).

Defendant is wrong.

       A "seniority system" is a scheme that, alone, or in tandem with non-seniority criteria, allots

to employees ever-improving employment rights and benefits as their relative lengths of employment

increase. California Brewers Assn. v. Bryant, 444 U.S. 598, 605-06 (1980). Unlike other methods

for allocating employment benefits and opportunities, such as subjective evaluations or educational

requirements, the principal feature of every "seniority system" is that preferential treatment is

dispensed on the basis of some measure of time served in employment. Id. (footnotes omitted).

       A "seniority system" must be uniformly enforced and written. Irby v. Bittick, 44 F.3d 949,

954 (11th Cir. 1995); Brock v. Georgia Southwestern College, 765 F.2d 1026, 1036 (11th Cir.

1985)(merit system). Before an unwritten system can pass muster, it must fulfill at least one

additional requirement: the employees must be aware of it. EEOC v. Aetna Ins. Co., 616 F.2d 719,

725 (4th Cir. 1980); EEOC v. Whitin Machine Corp., 635 F.2d 1095, 1097 (4th Cir. 1980).

Here, Defendant has the burden of proof on this Affirmative Defense but has offered no evidence

that any of its employees, nor, for that matter, its executives, are aware of the standards of

Defendant's alleged seniority system.

       If a seniority system based on longevity as a supervisor with Defendant is to be relied upon

as an Affirmative Defense, Defendant must be able to identify standards for measuring seniority that

are systematically applied and observed. Irby, 44 F.3d at 954, citing Bryant, 444 U.S. at 606-609,

(requiring ancillary rules in order to constitute a valid seniority system); Hodgson v. The Washington

Hospital, 1971 WL 128 (W.D. Pa. April 22, 1971).



                                                 20
          Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 31 of 47



          Here the raises Defendant calls “merit” increases are awarded not systematically, but

apparently based on some un-specified criterion. Fredriksen herself did not receive the mis-named

“merit” increase during some of her years. In fact, relative lengths of pertinent employment has

nothing to do with what each executive was paid.

          Because Defendant's "longevity” explanation does not distinguish salary increases based on

length of service, but merely provides across the board “merit” increases each year, regardless of hire

date, Defendant does not have a "seniority system" and its motion for summary judgment should be

denied.

                 C.      Material Factual Issues Preclude Summary Judgment on Fredriksen’s
                         Retaliation Claims

          The Equal Pay Act and Title VII preclude discharge of an employee because she has filed

any complaint under the act. 29 U.S.C. §215(a)(3); 42 U.S.C. §2000e-3(a). These sections protect

informal complaints of wage disparity to an employer. Kasten v. Saint-Gobain Performance Plastics

Corp., 563 U.S. 1 (2011); Wildi v. Alle-Kiski Medical Center, 659 F. Supp.2d 640,664-65 (W.D. Pa.

2009), vacated on other grounds slip op Civ. A. 08-284 Order of Nov. 6, 2009 [Doc. No. 46]

(attached as Exhibit 24).

          To state a prima facie case of retaliation, Fredriksen need only point to evidence showing

(1) she engaged in protected activity; (2) she was subjected to an adverse employment action; and

(3) a causal connection exists between the adverse employment action and the protected activity.

Marra v. Phila. Hous. Auth., 497 F.3d 286, 300 (3d Cir. 2007); Abramson v. William Patterson

Coll., 260 F.3d 265, 286 (3d Cir. 2001). Here, Defendant claims Fredriksen did not engage in

protected activity and cannot show causation.

          However, the record is replete with evidence Fredriksen engaged in protected activity by


                                                  21
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 32 of 47



complaining about the gender disparity in wages to Brock, Powell and Salvatori. Moreover, both

the temporal proximity between her complaints and Brock’s decision, as well as other evidence of

inconsistencies, show causation. Therefore, summary judgment should be denied.

                          1.       Fredriksen need only implicitly complain about conduct she
                                   reasonably believed10 was discriminatory.

        An “employee is not required to use legal terms or buzzwords when opposing

discrimination.” Kelley v. Sun Microsystems, Inc., 520 F. Supp. 2d 388, 403 (D. Conn. 2007);

Wildi, 659 F. Supp.2d at 665. Fredriksen need only show the employer “understood, or reasonably

could have understood, that her opposition was directed at conduct prohibited by the [Equal Pay

Act].” Galderi-Amborsini v. Nat’l Realty & Development Corp., 136 F.3d 276, 292 (2d Cir. 1998);

Kelley, 520 F. Supp. 2d at 403.

        In Barber v. CSX Distribution Servs., 68 F.3d 694, 702 (3d Cir. 1995), the Third Circuit held

that a complaint is protected opposition if it either explicitly or implicitly complains that an

impermissible factor is involved. Id. (emphasis added). Here, Fredriksen did both.

                          2.       Fredriksen both explicitly and implicitly complained to Brock,
                                   Powell, and Salvatori that Defendant paid her less than men and
                                   did so because she was a woman.

        Fredriksen’s testimony shows she explicitly complained to Brock, Salvatori and Powell that

her pay was less because she was a woman. (PSMF ¶108-149).

        She complained about her gender-based pay deficiencies at least two times to Brock–the first




        10
           A retaliation plaintiff, need not prove the merits of the underlying discrimination complaint to be
protected from retaliation; rather, she need only show she opposed conduct she in good faith believed to be
discriminatory. Moore v. City of Philadelphia, 461 F.3d 331, 340-41 (3d Cir. 2006); Abramson, 260 F.3d at 286.
Importantly, Fredriksen need not be correct that the behavior about which she is complaining actually established an
Equal Pay Act violation; instead, she need only have a good faith reasonable belief it did. See e.g. Aman v. Cort
Furniture Rental Corp., 85 F.3d 1074, 1085 (3d Cir. 1996).

                                                        22
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 33 of 47



in September 2017, the other in November 2017. (PSMF ¶108-149).11

        Fredriksen also complained to Powell, Defendant’s Board Chair about her compensation at

the end of September 2017. She told Powell she was very concerned about her compensation; she

was not being paid as a President, although she was the President. Fredriksen told Powell that she

observed that male executives who had moved to different and higher positions had been paid

according to their new positions. She specifically told Powell that Rush had his compensation

adjusted to reflect his new position, and that she did not understand why hers was not, especially

because she was a woman. Fredriksen’s complaint to Powell about her compensation being affected

was a complaint that she was paid less because of her gender. (PSMF ¶¶142-145).

        She raised this issue repeatedly with Salvatori, Defendant’s Vice President of Human

Resources. (PSMF ¶¶110-115).

        Even if this Court were to ignore Fredriksen’s testimony (which it cannot do on a summary

judgment record), Salvatori admitted that Fredriksen’s complaints were that she was paid less

because of her gender. (PSMF ¶114).12

        Because Fredriksen explicitly complained of gender wage disparity, and Salvatori admitted

as much, material issues of fact exist on whether Fredriksen engaged in protected conduct, and



        11
           During the September 2017 conversation, Brock asked Fredriksen if he had seen the list of compensation
on the proposed Form 10. Fredriksen told Brock she was listed as the Company’s President, but that she made less
than the rest of the guys who report to her.” Brock acknowledged this and said it was embarrassing because she
was the only woman and her pay was the lowest, while she was in the position of President, the second highest
position in the Coal Company. Fredriksen agreed it was embarrassing. Fredriksen hit the table and told Brock she
also had complained about this issue to Salvatori. Brock responded by rolling his eyes. (PSMF ¶¶122-127).
        12
            Fredriksen told Salvatori she was the only woman executive and that if she was not being paid based on
her position, and she was the only woman in such a position, then the decisions must be because she is a woman.
Salvatori told Fredriksen he did not think the pay differentials were gender based because the Company decided not
to immediately pay her for the position she occupied but, rather, wait until the Company went public. On another
occasion when Fredriksen complained that pay decisions regarding her were gender-based, Salvatori said he did not
know if the pay differentials were because she was a woman or not. (PSMF ¶¶112-120, 132-133).

                                                        23
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 34 of 47



Defendant’s motion for summary judgement should be denied.

               3.      Factual issues exist on Fredriksen’s causation element.

       Defendant next claims no evidence of causation exists. Defendant is wrong.

                       a. Fredriksen’s text message musings to her friend prove nothing.

       Defendant first argues that in a March 2018 text message with a personal friend, Fredriksen

admitted she did not think she was let go because she asked for a pay raise. (Def’s Brief at ¶23).

Defendant calls this an admission and claims it “estops” Fredriksen from asserting a causal

connection. Id. The Third Circuit has held just the opposite.

       Fredriksen’s views on why Defendant fired her prove nothing. In Olson v. General Elec.

Astrospace., 101 F.3d 947, 955 (3d Cir. 1996) the defendant made much the same claim, asserting

because plaintiff testified he did not think the decision-maker discriminated against him, no material

issue of fact existed. The Third Circuit rejected such an argument as irrelevant whether Olson

believed the defendant did not discriminate against him. Id. at 955 (“Olson's belief...does not

establish that Sansoni's recommendation was not, in fact altered by his view of Olson's health”); See

also Marra v. Philadelphia Hsg. Aty, 497 F.3d 286, 307-08 (3d Cir. 2007) (Marra's admission on

cross examination that he did not believe he was retaliated against does not undercut a finding of

pretext); Cf. Moore v. City of Philadelphia, 461 F.3d 331, 345 (3d Cir. 2006)(discrimination may

manifest itself in the presence of the victim, or behind her back).

       Defendant makes no attempt to deal with Olson: it simply ignores it. Further, Brock’s own

testimony that he was primarily concerned with how much Coal-Co would have to pay Fredriksen

as President when he decided to terminate her belies any assertion that Fredriksen’s salary was not

part of that decision. (JB 93/ln. 5-14, App. Exh. 3).



                                                 24
        Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 35 of 47



                       b.      Causation is shown in a number of ways.

        Defendant next claims causation cannot be shown because Brock (and Powell) were unaware

she had complained. (Def’s Brief at ¶24).

                               i.     Record evidence shows Brock and Powell were
                                      aware Fredriksen had complained about gender
                                      based compensation discrimination

       The short answer is the record clearly shows a factual dispute about what Brock and Powell

knew for all the reasons set forth, supra, pgs. 22-24. Moreover, Defendant’s argument that no

causation exists because its Board ratified Brock’s decision is legally untenable.

       In Staub v. Proctor Hospital, 562 U.S. 411 (2011), the Supreme Court held that if a

supervisor performs an act motivated by a discriminatory animus that is intended by the supervisor

to cause an adverse employment action, and if that act is the proximate cause of the ultimate

employment action, then the employer is liable, regardless of whether that supervisor is the formal

decision maker. Id. at 422; Abramson v. Wm. Patterson College of N.J., 260 F.3d 265, 286 (3d Cir.

2001)(if biased subordinate played even some role in the decision, the employer is responsible, even

if that subordinate was not the final decision maker); see also Azzaro v. Cnty of Allegheny, 110 F.3d

968, 973-74 (3d Cir. 1997).

       Even if the Board conducted its own investigation, Staub, rejects a focus on the insulation

of the formal decision maker, or the conduct of an investigation: Staub, 562 U.S. at 419-420.

        Defendant’s current embellishment of that answer itself raises an issue of fact about the

credibility of its now articulated reasons. See Roehrig v. W.G. Tomko, Inc., 2016 WL 2755177 at

*3-4 (W.D. Pa. May 12, 2016); Sabbrese v. Lowe’s Home Ctrs, Inc., 320 F. Supp.2d 311, 320

(W.D. Pa. 2004)(employer’s attempt to hide or embellish identity of decision maker creates fact issue



                                                 25
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 36 of 47



on its credibility precluding summary judgment).

                                   ii.      The record shows abundant evidence linking
                                            Fredriksen’s complaints to her discharge.

       A retaliation plaintiff can rely on a broad array of evidence to demonstrate a causal link

between protected activity and adverse action taken against her. Marra, 497 F.3d at 302; Farrell, 206

F.3d at 284.

       First, unusually suggestive proximity between the protected activity and the adverse action

may itself suffice to establish the requisite causal connection. Marra, 497 F.3d at 302; Fasold v.

Justice, 409 F.3d 178, 189 (3d Cir. 2005). Two weeks or less is sufficient by itself to provide an

evidentiary basis from which an inference of causation can be drawn. 13

       This Court has held that a termination less than three months after the decision makers

assumed office and were in a position to fire the plaintiff is itself “sufficient evidence supporting a

contention that the plaintiff’s protected affiliation motivated discharge. Bertaini v. Westmoreland

County, 212 F. Supp.3d 564, 569-570 (W.D. Pa. 2014).

       The time line evidence in this case is, in fact, "unusually suggestive" of a retaliatory motive.

However, even if not, Fredriksen can substantiate a causal connection for purposes of a prima facie

case through other types of circumstantial evidence. Farrell, 206 F.3d at 281. Causation, not

temporal proximity or evidence of antagonism, is the element of Fredriksen’s case. Id.

       If the temporal relationship itself is not sufficient to create a factual issue over causation, a

“time plus” other evidence can support it. Id., 206 F.3d at 280. This “other” evidence may, but need



        13
           See Shellenburger v. Summit Bancorp., Inc., 318 F.3d 183, 189 (3d Cir. 2003)(10 days unusually
suggestive); Straub v. First Media Radio, LLC, 2005 WL 3158042 at *15 (W.D. Pa. 2005)(Rejection of sexual
advance in May 2002 followed in August 2002 by employer writing note that led to plaintiff’s discharge would raise
a suspicion concerning the timing of the employer’s action).

                                                       26
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 37 of 47



not, take the form of an intervening pattern of antagonism or other evidence of retaliatory animus.

Id., 206 F.3d at 281. However, sufficient proof is not limited to timing and demonstrative evidence

alone; instead, this element may be satisfied by “other” evidence gleaned from the record as a whole,

from which causation can be inferred. Id. See Kellerman v. UPMC St. Margaret, 317 Fed. Appx.

290, 293 (3d Cir. March 19, 2009).

                               iii.    Brock began the process of firing
                                       Fredriksen less than three weeks after her
                                       final complaint to him, and within three
                                       days of when Defendant admits he could act
                                       on his own.

       The temporal proximity between Fredriksen’s protected conduct and Brock’s initiation of the

discharge process is highly suggestive. A reasonable jury could find causation from the timing alone.

       Defendant characterizes the timeline of events as a decision to fire Fredriksen “weeks or

months” after she complained. (Def’s Brief at ¶25). But the record shows much closer timing.

Indeed a reasonable jury could believe that, as Defendant argues, Brock could not act on his own until

November 28, 2017 when he became the sole decision maker. He decided to fire Fredriksen two days

later, on Dec. 1, 2017, and told Fredriksen the following Monday. (PSMF ¶¶158-161, 168).

       Temporal proximity analysis looks to a comparison between the protected conduct and action

by the employer that sets in motion the events leading to termination. See Marra, 497 F.3d at 305

(comparing date of protected conduct with date employer resolved to discharge); Kachmar, 109 F.3d

at 178 (although employee not officially discharged until January 1994, her allegation that she was

told her position would be offered to a male in November 1993 would show defendant had resolved

to discharge her shortly after the latest protected activity in mid-1993); Hill v. City of Scranton, 411

F.3d 118, 133 (3d Cir. 2005) (considering as part of temporal proximity analysis fact that discharged



                                                  27
           Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 38 of 47



employee’s pre-termination hearing initially was scheduled 3 months before actual discharge);

Jarzabek v. UPMC Passavant Hospital., 2009 WL 693251 at *11 (W.D. Pa. March 13, 2009)(Conti,

J).

         Considering the correct sequence of operative events, the timing here is highly suggestive.

Brock resolved to fire Fredriksen on November 30. (JB. 108/ln. 10-25, 109/ln. 1-24, App. Ex. 3).

This is two days after he was able to do so on his own authority, and less than three weeks after

Fredriksen’s November complaint to him. (PSMF ¶¶135, 158).

         Moreover the timing of Brock’s decision to fire Fredriksen is unusually suggestive because

it occurred within a mere 2 days after Brock had his first opportunity to do so. An adverse action can

be retaliatory even years following protected complaints if it occurs shortly after the decisionmaker’s

first realistic opportunity to do so. See Connelly v. Lane Const. Corp., 809 F.3d 780, 792-93 (3d Cir.

2016)(seasonal worker not re-hired may show decision maker retaliated at first opportunity, though

adverse action was months after protected complaint); McGuire v. City of Springfield, 280 F.3d 794,

796 (7th Cir. 2002) (adverse action could be retaliatory even though it followed protected activity by

ten years because it was the employer’s first opportunity to retaliate).14

         Here, a reasonable juror could find that revenge is a dish best served cold, and that Brock,

who rolled his eyes when Fredriksen hit the table and complained about her gender-based salary

deficiencies, ( PSMF ¶126), simply bided his time until he could eliminate Fredriksen without the

inconvenience of justifying her discharge to her supporter DeIuliis. See Hicks v. Forest Preserve Dist.


          14
             Porter v. California Dep't of Corrections, 383 F.3d 1018 (9th Cir. 2004) (first chance to retaliate occurred
 two years later when plaintiff was put under supervision of person who retaliated); Price v. Thompson, 380 F.3d 209
 at 213 (4th Cir. 2004) (adverse action taken at the first opportunity satisfies the causal connection element of the
 prima facie case). If record evidence reasonably infers that a former employer waited in the weeds for five or ten
 years and then retaliated against her at the first opportunity to do so after her protected complaints, courts have no
 difficulty with allowing the case to go forward." Veprinsky v. Fluor Daniel, Inc., 87 F.3d 881, 891 (7th Cir. Ill.
 1996).

                                                          28
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 39 of 47



of Cook County, 2009 WL 5064772 at *12 (N.D.Ill. 2009).

                               iv.    Record evidence shows animus in the face of
                                      Fredriksen’s complaints to Brock

       A reasonable factfinder also could determine that a pattern of antagonism followed

Fredriksen’s complaints. Fredriksen offers this evidence to meet both the causation and pretext

elements. The record is filled with factual disputes over whether Defendant’s explanation for

Fredriksen’s discharge are pretextual.

       Although examination of Defendant’s proffered reasons for Fredriksen’s discharge is

frequently delayed until the second and third parts of the familiar McDonnell Douglas burden-shifting

dance in pretext cases, both the Third Circuit, as well as this court have acknowledged that “evidence

supporting the prima facie case is often helpful in the pretext stage. LeBoon v. Lancaster Jewish

Community Center, Assn., 503 F.3d 217, 234, n. 10 (3d Cir. 2007); Marra, 497 F.3d at 301, n. 13;

Farrell, 206 F.3d at 286.

       Here, in the immediate aftermath of Fredricksen’s September/October 2017 salary complaints

to Brock, he began to systematically exclude her from meetings and assignments that would otherwise

be part of the obvious duties of the President.

       After complaining in September 2017, Fredriksen was excluded from presentations to

investors, and was precluded from attending meetings for those investor presentations, although her

position as President would naturally include her attendance. (KF. 150/ln. 23-25, 151/ln. 1-8, 19-25,

152 1-4, 22-25, 153/ln. 1-17, App. Ex. 4).

       Following Fredriksen’s salary complaints, Brock began to speak of “her” in a very demeaning

manner. He said “I don’t want ‘her’ involved. I don’t want “her” on the road show.” Fredriksen was

the only “her” in the room. (PSMF ¶¶153-156).


                                                  29
          Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 40 of 47



          As Fredriksen notes, one of the duties of President was to attend such meetings and

presentations. Even if Brock’s exclusion of Fredriksen from meetings is not itself an adverse

employment action, it clearly is evidence of antagonism Indeed, in Marra v. Philadelphia Housing

Auth., 497 F.3d 286, 302 (3d Cir. 2007) the Third Circuit found evidence of a pattern of antagonism

where plaintiff was inter alia excluded from meetings, and was looked at with disgust. Moreover,

the temporal relationship between her complaint and her exclusion from work meetings suggests a

causal link. See Mikulski v. Bucks Cty. Cmty. Coll., 2011 WL 1584081, at *5 (E.D. Pa. Apr. 27,

2011).

                4.      Defendant Does Not State A Sufficient Legitimate Non-
                        Discriminatory Reason for Firing Fredriksen

         Next, Defendant claims it has offered a legitimate nondiscriminatory reason for firing

Fredriksen. (Def’s Brief at ¶26-28). But Defendant, again, is wrong.

         At bottom, Defendant claims it fired Fredriksen because it eliminated her position, and that

it eliminated her position for financial reasons. (Def’s Brief at ¶26-27).

                        a.     Defendant Must State a Legitimate Non-Discriminatory Reason
                               for its Decision.

         Once a plaintiff has put forward a prima facie case, the burden shifts to the employer to

articulate a legitimate non-discriminatory reason for its decision. McDonnell-Douglas, 411 U.S. at

804. The employer must provide a legally sufficient reason for its action: it cannot say simply it had

discretion to act or it chose Athe best person for the job.@ Bates v. United States Postal Service, slip

op. No. 97-3090 (3d Cir. Jan. 16, 1998) (App. Ex. 23); Iadimarco v. Runyon, 190 F.3d 151,166-

67(3d Cir. 1999). Further, hypothetical and possible reasons may not serve as a legitimate non-

discriminatory reason. See Smith v. Davis, 248 F.3d 249, 252 (3d Cir. 2001).



                                                  30
          Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 41 of 47



                          b.       Job elimination or “financial concerns” are not reasons.

        Defendant contends the evidence is undisputed that it fired Fredriksen because of “financial

reasons” (Def’s Brief at ¶27), Further, Defendant contends “elimination of a position for financial

reasons...is a legitimate, non-discriminatory reason for termination of an individual.”

        It is not enough for the employer to claim Fredriksen was included in what was a one-person

money saving reduction; the employer must provide a reason why it chose to include the Plaintiff in

the elimination. Marzano v. Computer Science Corp., Inc., 91 F.3d 497, 508-509 & n. 4 (3d Cir.

1996)(using a RIF to eliminate black employees is illegal even if RIF valid).

        While an employer may reduce or reorganize its staff as necessary, it may not use a RIF to

illegally rid itself of protected employees.

        ...[A]n employer may not use its RIF/reorganization/improved-efficiency rationale as
        a pretext to mask actual discrimination or retaliation; the mere incantation of the
        mantra of Aefficiency@ is not a talisman insulating an employer from liability for
        invidious discrimination.

Hodgens v. General Dynamics Corp., 144 F.3d 157, 166. (1st Cir. 1998); see also Tomasso v. Boeing

Co., 445 F.3d 702, 707 (3d Cir. 2006); Showalter v. UPMC, 190 F.3d 231, 236-38 (3d Cir. 1999).15

                          c.       Defendant’s ever evolving inconsistent reasons for firing
                                   Fredriksen preclude summary judgment

        But even if Defendant’s financial-based job elimination would suffice to meet its burden,

summary judgment still should be denied because it has been inconsistent when explaining its reasons

for firing Fredriksen. A reasonable juror could find those inconsistent reasons to be pretextual, and

therefore could disbelieve the articulated reason Defendant has settled on for its reason.

         15
            Moreover, record evidence shows Fredriksen has met the fourth element of the McDonnell Douglas test
 because it retained men in the face of what it apparently claims was a job elimination/reorganization. The fourth
 prong requires only that Defendant retained men while at the same time firing Fredriksen who is a woman and is
 undisputedly qualified. Surman v. UPMC Presbyterian Shadyside, 2018 WL 4901107 at *8 (W.D. Pa. Oct. 9,
 2018), citing In re Carnegie Ctr. Assocs., 129 F.3d 290, 295 (3d Cir. 1997); Marzano, 91 F.3d at, 502, 510-11.

                                                        31
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 42 of 47



       When Brock fired Fredriksen he told her it was just because he was eliminating her

position–nothing else. (PSMF ¶¶153-154). But, then, Defendant told the EEOC that Fredriksen’s

discharge was also motivated by conflicting management styles. (PSMF ¶170).

       Indeed, Brock then changed his story again during his deposition and testified that Fredriksen

is no longer employed by Defendant in any capacity because he:

       “Didn’t feel like she would be a good team player, and didn’t feel like it would be the
       best thing for the company.”

(PSMF ¶15).

       Eliminating the President position does not explain why Fredriksen was fired, it just explains

why she could not occupy that position. But Defendant admits that if Fredriksen no longer was

President, she could remain in an executive position. (PSMF ¶175). Brock never told Fredriksen she

was not a “good team player” and never said that was why he was firing her.

       Defendant’s changing reasons are important because inconsistencies in the employer's

statements prior and subsequent to the employment decision support an inference of pretext

precluding summary judgment. Fuentes v. Perskie, 32 F.3d 759, 764 3d Cir 1994).

       If the reasons given for her termination do not remain consistent, beginning at the time they

were proffered and continuing throughout the proceedings, this may be viewed as evidence of pretext

and speak to Defendant’s credibility, which can only be evaluated by the jury. Abramson, 260 F.3d

at 284; Smith v. Borough of Wilkinsburg, 147 F.3d 272, 281 (3d Cir. 1998); Chipollini v. Spencer

Gifts, Inc., 814 F.2d 893, 895-896, 901 (3d Cir. 1987)(en banc); Roehrig v. W.G. Tomko, Inc., 2016

WL 2755177 at *3 & n. 2 (W.D. Pa. May 12, 2016).

       Here, Defendant’s reasons have evolved from when Brock told Fredriksen she was dismissed

simply because of job elimination to its attempt to create a management conflict and “not a team


                                                 32
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 43 of 47



player” reason before the EEOC and in Brock’s deposition. See and compare: (PSMF ¶167-172);

(PSMF ¶15)(nothing else but elimination of President position explaining why Fredriksen fired); with

(PSMF ¶170)(“different, conflicting management styles during transition to explain actions) with

(PSMF ¶¶171-172 )(denying fired because of management style); with (PSMF ¶15) (Fredriksen no

longer employed by Defendant because Brock “didn’t feel like she would be a good team player, and

didn’t feel would be the best thing for the company.”). In a similar context, the Third Circuit

described the shifting explanations of an employer’s decision maker during his deposition as “classic

Fuentes v. Perskie inconsistency” that discredits the employer’s reasons and precludes summary

judgment. Roney v. Allegheny Intermediate Unit, 568 Fed. Appx. 172, 174 (3d Cir. June 11, 2014).

       Because the record is replete with Defendant’s inconsistent reasons for firing Fredriksen, a

reasonable jury can disbelieve them and from that infer a retaliatory motive and Defendant’s motion

for summary judgment should be denied.

       5.      The record also presents evidence of Brock’s gender and retaliatory based
               animus

       In addition, Fredriksen offers evidence of Brock’s actions and comments that a reasonable

factfinder could determine evidence a retaliatory or discriminatory mind set. See (PSMF ¶¶2-7, 69,

151-157).

       In Butt v. United Bhd. of Carpenters & Joiners of Am., 512 Fed.Appx. 233, 235-36 (3d Cir.

2013), the Third Circuit found a genuine dispute of material fact existed as to what Defendant meant

by the statement, “my people are out of work”:

               Although the District Court interpreted this ‘seemingly inappropriate’ statement to
               mean ‘merely that Durkalec did not personally identify with black female
               carpenters,’ . . . this conflicted with Appellant Bronson's interpretation, [that ‘she was
               not a white man and those were the ones that were his people’], which appears to be
               the only interpretation we can find in the record.


                                                  33
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 44 of 47



       Thus, summary judgment for the employer was inappropriate. Id. at 236.

       The comment in Butt that “my people are out of work” is analogous to Brock’s initial

comments to Fredriksen regarding her mere appointment as President–that “[his] guys” or “the guys”

would not accept her in an authority position–and could be understood by a reasonable juror to mean

Brock and “his guys” would consider Fredriksen’s gender as a problem. (PSMF ¶¶3-5), See also

Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1083 (3d Cir. 1996)(intent to discriminate can

be found in use of “code words”).

       A jury could view the entire scenario here as evidence that Fredriksen’s gender played a role

in her treatment. Evidence of discrimination includes, inter alia, evidence of an employer’s

treatment of the employee during her employment; its reaction to the employee’s complaints of

gender discrimination, and its treatment in general of women. McDonnell Douglas Corp v. Green,

411 U.S. 792, 804–05 (1973).

       The guys’ problem arose within a corporate culture that had issues with change. DeIuliis

appointed Fredriksen President in part to “push the envelope and challenge the status quo in a coal

culture that was notoriously hierarchical; set in its ways, and traditional.” (PSMF ¶56).

       After emotionally and heatedly telling DeIuliis he would quit if Fredriksen was appointed,

Brock then said the idea wouldn’t work because his ‘guys’ would have a hard time accepting her.

He raised no performance reason, just that his guys would have a problem. (PSMF ¶¶2-4).

       We know “the guys’” problem must not have been Fredriksen’s lack of work as a coal miner,

because Deluliis who was a man and also President and CEO, never worked in a coal mine either.

(PSMF ¶174). No evidence exists that “the guys” had any problem with that.

       Although he had never worked with or for Fredriksen, Brock’s first reaction to DeIuliis’ plan



                                                34
           Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 45 of 47



to appoint her CEO or President was to threaten to quit in an “emotional” and “heated” exchange.

(PSMF ¶¶6-7). He was so appalled by even the suggestion that Fredriksen, a woman, would be

appointed CEO that he made up a story intimating that DeIuliis was just joking about such a

ridiculous concept, a story DeIuliis denied ever happened. (PSMF ¶202).

          Brock’s reactions to Fredriksen were made in response to first, her appointment, and then to

her complaints. Taken as a whole and read in a light favoring Fredriksen, Brock’s comments and

actions are not “stray remarks” but evidence that he was motivated by a gender and retaliatory

animus.16

          Because Brock’s actions and comments could be read by a reasonable juror to evidence gender

based animus, material issues of fact exist and Defendant’s motion for summary judgment should be

denied.




          16
            In Masterpiece Cakeshop, LTD v. Colorado Civil Rights Commission, et. al., 138 S.Ct. 1719 (June 4,
2018), the Supreme Court held that comments of members of group involved in group decision is significant because
it can infect a decision. The Court found such infection based on comments at two meetings by one person of the
seven member Commission. First one commissioner said the business owners cannot refuse to provide services to
LGBTQ persons because of those business owners’ religious beliefs. That statement was made May 30, 2014, in the
meeting in which the Commission voted unanimously to adopt the ALJ’s recommended decision that the bakery
violated the Anti-Discrimination Act. The other statement was made by another commissioner on July 25, 2014,
almost two months later, in a hearing on a motion for a stay of the Commission’s decision. Again, the Commission
voted unanimously to deny the motion for stay. The Court said the first statement was “susceptible of different
interpretations” Id., 138 S.Ct. at 1729. The second statement–which the Court quoted at length–could not have
infected the Commission’s decision against the bakery, since it was made long after that decision. See id., 138 S.Ct.
at 1729. Nonetheless the Court relied heavily on this statement in finding impermissible bias. Little remains of the
“stray remarks” doctrine afer Masterpiece Cakeshop. Clearly the remarks of one of the commissioners made in July
2014, well after the actual decision was made is not “direct evidence” under any view of so called “stray remarks”
However the Supreme Court characterized such evidence–and little else–as casting doubt on the motivation of the
Commission in the baker’s case. Id., at 1730. See also Ryder v. Westinghouse Elec. Corp., 128 F.3d 128, 133 (3d
Cir. 1997)(discriminatory comments made a year after plaintiff fired does not make them irrelevant); Reeves, 530
U.S. at 151-153(Biased remarks by decision maker probative irrespective of time frame in which they were spoken).

                                                        35
Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 46 of 47



                                 Respectfully submitted,

                                 Rothman Gordon, P.C.

                                 /S/Samuel J. Cordes
                                 Samuel J. Cordes
                                 Pa. I.D. No. 54874

                                 310 Grant Street
                                 Third Floor, Grant Building
                                 Pittsburgh, PA 15219
                                 (412) 338-1100

                                 Attorney for Plaintiff
         Case 2:18-cv-00379-MJH Document 42 Filed 01/31/19 Page 47 of 47




                                CERTIFICATE OF SERVICE

       I hereby certify on this 31st day of January, 2019, I served a copy of Plaintiff’s Brief in

Opposition to Defendant’s Motion for Summary Judgment via the Court’s CM/ECF system which

will send notice to:



                                   Gerald J. Stubenhofer, Jr.
                                    McGuire Woods LPP
                                      Tower Two-Sixty
                                     260 Forbes Avenue
                                          Suite 1800
                                    Pittsburgh, PA 15222



                                                           /S/ Samuel J. Cordes
                                                           Samuel J. Cordes
